          Case 1:19-cv-01070-DB Document 12 Filed 04/20/20 Page 1 of 14




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JASON D. KOERBER,                                      §
                                                       §
                               Plaintiff,              §
                                                       §
v.                                                     §       Case # 6:19-cv-1070-DB
                                                       §
COMMISSIONER OF SOCIAL SECURITY,                       §       MEMORANDUM DECISION
                                                       §       AND ORDER
                               Defendant.              §

                                        INTRODUCTION

       Plaintiff Jason D. Koerber (“Plaintiff”) brings this action pursuant to the Social Security

Act (the “Act”), seeking review of the final decision of the Commissioner of Social Security (the

“Commissioner”), that denied his application for Disability Insurance Benefits (“DIB”) under Title

II of the Act, and his application for supplemental security income (“SSI”) under Title XVI of the

Act. See ECF No. 1. The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c),

and the parties consented to proceed before the undersigned in accordance with a standing order

(see ECF No. 25).

       Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). See ECF Nos. 8, 9. Plaintiff also filed a reply brief. See ECF No. 12. For the

reasons set forth below, Plaintiff’s motion for judgment on the pleadings (ECF No. 8) is DENIED,

and the Commissioner’s motion for judgment on the pleadings (ECF No. 9) is GRANTED.

                                            BACKGROUND

       Plaintiff previously applied for benefits alleging a disability onset date of October 7, 2005,

and his claim for benefits was denied at the initial level in 2006 and not further appealed. Transcript

(“Tr.”) 184, 195. In the instant case, Plaintiff filed applications for DIB and SSI on September 1,

2016, alleging disability beginning February 11, 2015 (the disability onset date) (Tr. 15, 161-183),
          Case 1:19-cv-01070-DB Document 12 Filed 04/20/20 Page 2 of 14




due to: “(1) herniated discs in back dx 2005; (2) possibly needs surgery; (3) chronic pain; (4)

cannot sit/stand/walk for extended periods; and (5) sciatica (Tr. 199). Plaintiff’s claims were

denied initially on October 25, 2016 (Tr. 60-83, 88-103), after which he requested a hearing (Tr.

104). Administrative Law Judge John G. Farrell (the “ALJ”) presided over a video hearing from

Buffalo, New York, on September 19, 2018. Tr. 12, 26. Plaintiff appeared and testified from

Albany, New York, and was represented by Jeanne Murray, an attorney. Id. Rachel Duchon, an

impartial vocational expert (“VE”), also appeared and testified at the hearing. Id.

       The ALJ issued an unfavorable decision on October 26, 2018, finding Plaintiff not

disabled. Tr. 12-24. On June 18, 2019, the Appeals Council denied Plaintiff’s request for further

review. Tr. 1-6. The ALJ’s October 26, 2018 decision thus became the “final decision” of the

Commissioner subject to judicial review under 42 U.S.C. § 405(g).

                                       LEGAL STANDARD

I.    District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §

405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations

omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).




                                                 2
          Case 1:19-cv-01070-DB Document 12 Filed 04/20/20 Page 3 of 14




II.   The Sequential Evaluation Process

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the

claimant does not have a severe impairment or combination of impairments meeting the durational

requirements, the analysis concludes with a finding of “not disabled.” If the claimant does, the

ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity, which is the ability to perform physical or

mental work activities on a sustained basis notwithstanding limitations for the collective

impairments. See id. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 404.1520(g). To do so, the



                                                 3
            Case 1:19-cv-01070-DB Document 12 Filed 04/20/20 Page 4 of 14




Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).

                             ADMINISTRATIVE LAW JUDGE’S FINDINGS

         The ALJ analyzed Plaintiff’s claim for benefits under the process described above and

made the following findings in his October 26, 2018 decision:

    1. The claimant meets the insured status requirements of the Social Security Act through
       December 31, 2017;

    2. The claimant has not engaged in substantial gainful activity since February 11, 2015, the
       alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.);

    3. The claimant has the following severe impairments: degenerative disc disease, herniated
       discs in the thoracic and lumbar spine, cervical spondylosis, and lumbar spondylosis with
       radiculopathy (20 CFR 404.1520(c) and 416.920(c));

    4. The claimant does not have an impairment or combination of impairments that meets or
       medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
       P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
       416.926);

    5. Through the date last insured, the claimant had the residual functional capacity to perform
       light work as defined in 20 CFR 416.967(b) and 404.1567(b) 1 except that he can only
       occasionally kneel, stoop, bend or crawl;

    6. The claimant is unable to perform any past relevant work (20 CFR 404.1565 and 416.965);

    7. The claimant was born on February 27,1980 and was 34 years old, which is defined as a
       younger individual age 18-49, on the alleged disability onset date (20 CFR 404.1563 and
       416.963);

    8. The claimant has at least a high school education and is able to communicate in English
       (20 CFR 404.1564 and 416.964);
1
    “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires a good deal
of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, [the claimant] must have the
ability to do substantially all of these activities. If someone can do light work, [the SSA] determine[s] that he or she
can also do sedentary work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit
for long periods of time.” 20 C.F.R. § 404.1567(b).

                                                            4
          Case 1:19-cv-01070-DB Document 12 Filed 04/20/20 Page 5 of 14




   9. Transferability of job skills is not material to the determination of disability because using
      the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
      disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
      CFR Part 404, Subpart P, Appendix 2);

   10. Considering the claimant’s age, education, work experience, and residual functional
       capacity, there are jobs that exist in significant numbers in the national economy that the
       claimant can perform (20 CFR 404.1569, 404.1569a, 416.969, and 416.969a);

   11. The claimant has not been under a disability, as defined in the Social Security Act, from
       February 11, 2015, through the date of this decision (20 CFR 404.1520(g) and 416.920(g)).

Tr. 12-24.

       Accordingly, the ALJ determined that, based on the application for a period of disability

and disability insurance benefits protectively filed on September 1, 2016, Plaintiff is not disabled

under sections 216(i) and 223(d) of the Social Security Act. Tr. 24. The ALJ also determined that

based on the application for supplemental security benefits protectively filed on September 1,

2016, the claimant is not disabled under section 1614(a)(3)(A) of the Act. Id.

                                            ANALYSIS

       Plaintiff asserts a single point of error. Plaintiff contends that the ALJ did not provide

adequate reasons for the weight given to the opinion of treating neurosurgeon Gregory Bennett,

M.D. (“Dr. Bennett”). See ECF No. 8-1 at 17-20. The Commissioner responds that the ALJ

properly evaluated Dr. Bennett’s opinion and gave multiple good reasons for discounting that

opinion. See ECF No. 9-1 at 19.

       A Commissioner’s determination that a claimant is not disabled will be set aside when the

factual findings are not supported by “substantial evidence.” 42 U.S.C. § 405(g); see also Shaw v.

Chater, 221 F.3d 126, 131 (2d Cir. 2000). Substantial evidence has been interpreted to mean “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. The

Court may also set aside the Commissioner’s decision when it is based upon legal error. Rosa, 168

F.3d at 77.

                                                 5
           Case 1:19-cv-01070-DB Document 12 Filed 04/20/20 Page 6 of 14




       Plaintiff had an initial visit with Dr. Bennett on February 2, 2016, for an evaluation of

thoracic pain. Tr. 268. Plaintiff told Dr. Bennett that previous physical therapy (“PT”) increased

his back pain. Id. Dr. Bennett reviewed MRI reports and noted that a large disc herniation at L5-

S1 found in 2004 was greatly reduced in size on more recent imaging. Id. Upon examination, the

doctor stated Plaintiff appeared very anxious and paced in the exam room. Tr. 269-70. His cervical

spine was normal; there was marked thoracic spine tenderness, and his spinal range of motion

(“ROM”) was diminished. Tr. 269. Dr. Bennett also noted marked tenderness in the bilateral

trapezius muscles, but both shoulders retained full ROM without pain on joint motion, and his

lower extremities were unremarkable. Tr. 269-70. Plaintiff’s mental status examination was

normal; his neurological exam revealed normal muscle bulk, tone, and movements; and he had

normal reflexes, normal sensation, and normal gait and station. Tr. 270. Dr. Bennett assessed pain

in the thoracic spine and thoracic radiculitis. Id. He ordered an MRI of the thoracic spine and

prescribed Baclofen. Tr. 268, 270. An MRI of the thoracic spine, conducted on March 11, 2016,

showed mild thoracic spondylosis, well maintained and aligned thoracic vertebral body heights,

some disc desiccation with some mild loss of disc space height, and endplate spondylitic spurring.

Tr. 271.

       Plaintiff returned to Dr. Bennett on April 1, 2016 and reported his back pain had been

“waxing and waning in severity but overall [was] progressively worsening.” Tr. 273. He reported

that bending, prolonged standing, and walking long distances aggravated the pain. Id. Dr. Bennett

stated that MRIs showed herniated discs at L5-S1 and T5 and T6. Id. Examination revealed no

tenderness to palpitation of the spine, diminished spinal ROM, and normal findings of the upper

and lower extremities, and motor examination was normal. Tr. 274-75. Dr. Bennett assessed




                                                6
          Case 1:19-cv-01070-DB Document 12 Filed 04/20/20 Page 7 of 14




lumbosacral radiculitis and ordered epidural injections. Tr. 275. He also observed that Plaintiff’s

mood and affect were normal. Id.

        That same day, Dr. Bennett completed a “Medical Examination for ABAWD

Determination” report form. 2 Tr. 624. Dr. Bennett listed diagnoses of “T5-6 disc herniation” that

was originally diagnosed on “3/11/[illegible]” and “lumbar disc [illegible] L5-S1” diagnosed in

2005 and stated Plaintiff was unable to work since February 2015. Id. The doctor marked on the

form that Plaintiff had no limitations in mental functioning. Id. He also checked boxes to indicate

Plaintiff was very limited in walking, standing, sitting, lifting/carrying, pushing/pulling/bending,

and with stairs/other climbing and assessed no limitations in Plaintiff’s using his hands, seeing,

speaking, or hearing. Id. He checked the box indicating that Plaintiff’s impairments precluded him

from working at least 80 hours monthly. Id. The form also noted that Dr. Bennett had treated

Plaintiff for two months. Id.

        On October 13, 2016, Christine Ransom, Ph.D. (“Dr. Ransom”), performed a consultative

psychiatric examination. Tr. 322. Plaintiff denied any mental health difficulties and denied any

history of psychiatric treatment. Id. He stated that he was on Methadone since 2005 because he

had previously been dependent on pain medication, but otherwise he had been free of substance

dependence for a decade. Id. He told Dr. Ransom that he was able to bathe, groom, and dress

himself; prepare food and cook, clean, do laundry, and shop. Tr. 324. He said he could drive a car

for 30 minutes at a time. Id. He liked to play the keyboard, write, meditate, read, go to the library,

listen to the radio, watch television, and socialize with friends. Id. Mental status examination

findings were unremarkable. Tr. 323-24. Dr. Ransom diagnosed “pain medication dependence, in



2
 As the Commissioner explained, “ABAWD” stands for the Able Bodied Adult Without Dependents Work
Requirement and Time Limits for receiving Supplemental Nutritional Assistance Program (“SNAP”) benefits. See
ECF No. 9-1 (citing https://www.fns.usda.gov/snap/work-requirements.

                                                     7
             Case 1:19-cv-01070-DB Document 12 Filed 04/20/20 Page 8 of 14




remission; no psychiatric condition; no cognitive deficit;” and opined that Plaintiff had no mental

conditions that would interfere with his ability to function on a daily basis Tr. 324.

           That same day, Plaintiff attended a consultative examination with John Schwab, D.O. (“Dr.

Schwab”). Tr. 318. Plaintiff described activities similar to those he reported to Dr. Ransom. Tr.

318. Dr. Schwab reported the lower thoracic vertebrae were tender, and other exam findings were

normal, including normal gait and stance, full squat, full strength, normal sensation, and full ROM

throughout. Tr. 318-320. He observed that Plaintiff rose from a chair without difficulty, and he

needed no assistance to change and get on and off the exam table. Tr. 319. Dr. Schwab opined

Plaintiff had no physical functional restrictions. Tr. 320.

           Plaintiff argues that, in assigning diminished weight to Dr. Bennett’s opinion, the ALJ

failed to properly consider his status as Plaintiff’s treating neurologist. See ECF No. 8-1 at 14. The

opinions of Plaintiff’s treating physicians should be given “controlling weight” if they are “well-

supported by medically acceptable clinical and laboratory diagnostic techniques and [are] not

inconsistent with the other substantial evidence in [the] case record.” 20 C.F.R. §§ 404.1527(c)(2).

However, a treating physician’s opinion is not afforded controlling weight when the opinion is

inconsistent with other substantial evidence in the record, such as the opinions of other medical

experts. 20 C.F.R. § 404.1527(d)(2), 416.927(c)(2); Snell v. Apfel, 177 F.3d 128, 133 (2d Cir.

1999). If the ALJ gives the treating physician’s opinion less than controlling weight, he must

provide good reasons for doing so. Clark v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d Cir.

1998). 3




3
  The Court notes a recent change to the Administration’s regulations regarding the consideration of opinion evidence
will eliminate application of this “treating physician rule” for claims filed on or after March 27, 2017. See Revisions
to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844, 5848-49 (Jan. 18, 2017) (to be codified
at 20 C.F.R. pts. 404 and 416). For the purposes of this case, however, the prior version of the regulation applies. See
Smith v. Colvin, No. 16-CV-6150L, 2018 WL 1210891, at *2 (W.D.N.Y. Mar. 8, 2018).

                                                           8
          Case 1:19-cv-01070-DB Document 12 Filed 04/20/20 Page 9 of 14




       If not afforded controlling weight, a treating physician’s opinion is given weight according

to a non-exhaustive list of enumerated factors, including (i) the frequency of examinations and the

length, nature, and extent of the treatment relationship; (ii) the evidence in support of the

physician’s opinion; (iii) the opinion’s consistency with the record as a whole; and (iv) whether

the physician has a relevant specialty. 20 C.F.R. §§ 404.1527(c) (2), 416.927(c)(2); see Clark, 143

F.3d at 118; Marquez v. Colvin, No. 12 CIV. 6819 PKC, 2013 WL 5568718, at *9 (S.D.N.Y. Oct.

9, 2013). In rejecting a treating physician’s opinion, an ALJ need not expressly enumerate each

factor considered if the ALJ’s reasoning and adherence to the treating physician rule is clear. See,

e.g., Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013). Although Plaintiff contends that the

ALJ did not provide adequate reasons for the weight given to Dr. Bennett’s opinion (see ECF No.

8-1 at 17-20), a review of the record shows that the ALJ did, in fact, consider the limitations Dr.

Bennett marked on the ABAWD form, and he thoroughly explained his reasons for the weight

given to Dr. Bennett’s opinion. Tr. 17-18.

       As an initial matter, the fill-in-the-box form submitted by Dr. Bennett (Tr. 624-25) is of

limited evidentiary value. Augustine v. Comm’r of Soc. Sec., No. 6:15-CV-06145-EAW, 2016 WL

5462836, at *1 (W.D.N.Y. Sept. 28, 2016) (internal citations omitted) (finding that an opinion

communicated via a form with minimal commentary “is not particularly useful evidence”);

Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir 2004) ( a physician’s checkmark opinion on a

standardized multiple-choice form is “not particularly informative”); Shipp v. Colvin, No. 16-CV-

919-HBS, 2018 WL 4870748, at *3 (W.D.N.Y. Oct. 9, 2018) (the questionnaire checkmarks that

come with no explanation are too conclusory and “[t]he Second Circuit has held that such

standardized form opinions are only marginally useful for purposes of creating a meaningful and

reviewable factual record.”) (internal quotation marks and citations omitted). In this case, there is



                                                 9
         Case 1:19-cv-01070-DB Document 12 Filed 04/20/20 Page 10 of 14




little objective evidence in support of the boxes checked. Dr. Bennett’s form stated that Plaintiff

was unable to work since February 2015 due to physical limitations (Tr. 624), but as the ALJ

explained, Dr. Bennett did not specify the basis for his findings. Tr. 17.

       The ALJ also noted that the Dr. Bennett completed the opinion form after he had been

treating Plaintiff for only two months. Tr. 17-18, 624-625. The record reflects that Dr. Bennett saw

Plaintiff just two times, once in February 2016 and once in April 2016. Tr. 269, 274. “[A]

physician’s medical opinion was not entitled to the extra weight of a treating physician” where the

physician “only examined [the] claimant once or twice, did not see that claimant regularly, and did

not develop a physician/patient relationship with the claimant . . .” Petrie v. Astrue, 412 F. App’x

401, 405 (2d Cir. 2011) (citing Mongeur v. Heckler, 722 F.2d 1033, 1039, n.2 (2d Cir. 1983)

(treating physician deserves deference based on continuity of treatment relationship)).

       Furthermore, the ALJ explained that Dr. Bennett’s opinion was unsupported by the medical

record and was directly contradicted by Plaintiff’s own statements about his activities. Tr. 18. See

20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4) (“[g]enerally, the more consistent an opinion is with

the record as a whole, the more weight we will give to that opinion”). As the ALJ noted, Plaintiff

had herniated discs. Tr. 14, 15, 16, 355, 368. However, the ALJ correctly stated that other record

evidence, including Dr. Bennett’s own reports, contradicted Dr. Bennett’s form limitations. At

Plaintiff’s first visit in February 2016, the clinical exam found only tenderness of the thoracic spine

and some spinal ROM limitations, but was otherwise normal with full strength, normal sensation,

and normal gait. Tr. 269-70. The April 2016 exam found only some reduced spinal ROM, and,

unlike his first exam, there was no tenderness. Tr. 274-75. In October 2016, six months after he

completed the form, Dr. Bennett reported entirely normal findings with full ROM throughout,

normal gait, and normal strength and sensation. Tr. 388-89.



                                                  10
         Case 1:19-cv-01070-DB Document 12 Filed 04/20/20 Page 11 of 14




       Reports from other medical sources similarly show minimal or no abnormal findings. An

exam in August 2015 revealed normal findings and full ROM of his back, and the only abnormal

results were slightly positive straight leg raises and back tenderness at the extremes of ROM. Tr.

614. In October 2015, Plaintiff’s gait and coordination were reported as normal; his lower

extremity reflexes were intact; his motor and sensory exams were normal; and his lower

extremities were pain free with full ROM. Tr. 605. In October 2016, Dr. Schwab reported Plaintiff

had only some thoracic tenderness, and no other abnormal findings and opined that Plaintiff had

no functional limitations. Tr. 318-20. "An ALJ is entitled to rely on the opinions of both examining

and non-examining State agency medical consultants, because those consultants are deemed to be

qualified experts in the field of social security disability." Bump v. Comm’r of Soc. Sec., No. 5: 15-

CV-1077 (GTS), 2016 U.S. Dist. LEXIS 149419, at *9 (N.D.N.Y. Oct. 28, 2016) (emphasis

added). In August 2017, Plaintiff’s primary care provider reported normal exam results with good

ROM of the lumbar spine and normal reflexes. Tr. 457.

       On May 2, 2018, Plaintiff presented to Shyamal Majithia. M.D. (“Dr. Majithia”), at

Western New York Immediate Care, seeking a second opinion and a PT referral. Tr, 494.

Examination was unremarkable, and there were no specific findings related to Plaintiff’s back,

other than an assessment of “chronic back pain.” Tr. 496. Additionally, Plaintiff admitted to Dr.

Majithia that he was seeking a second opinion because his PCP recently told him he was “ok to

work.” Id. Additionally, although Plaintiff testified that in February 2015, his doctor gave him a

note restricting him from work for two weeks (Tr. 33), this actually supports the ALJ’s finding of

non-disability, because opinions of partial or temporary disability are not indicative of complete

disability. See Verginio v. Apfel, No. 19-CV-456, 1998 WL 743706, at *8 (N.D.N.Y. Oct. 23,

1998). Furthermore, in February 2015, Frederick McAdam, M.D. (“Dr. McAdam”), of Buffalo



                                                 11
         Case 1:19-cv-01070-DB Document 12 Filed 04/20/20 Page 12 of 14




Spine and Sports Medicine, recommended that Plaintiff contact VESID for vocational assistance,

which seems to suggest that Dr. McAdam believed Plaintiff retained the ability to work. Tr. 355.

Thus, the record shows that no other treating or examining source provided an opinion that Plaintiff

was disabled due to his spinal impairment, and Dr. Bennett stood alone in his extreme opinion

regarding Plaintiff’s impairments and his ability to work. Tr. 624

       The ALJ also discounted the opinion from Dr. Bennett based on Plaintiff’s extensive

activities. Tr. 17-18. See Monroe v. Comm’r of Soc. Sec., 676 F. App’x. 5, 9 (2d Cir. 2017) (finding

that the ALJ could rely on activities of daily living to formulate the RFC assessment). Plaintiff’s

reports to Social Security, his statements to Dr. Schwab and Dr. Ransom, and his testimony at the

hearing establish that Plaintiff lived alone in an apartment, performed his own personal care,

cleaned his apartment, prepared meals, cooked, and washed dishes. Tr. 44-45, 209, 210-211, 318,

324. Although he initially reported that he did his own laundry (Tr. 211, 318, 324), he later changed

his story and testified that his mother helped some with laundry (Tr. 45). He traveled by walking

or driving (Tr. 31, 212, 324) and shopped in stores weekly (Tr. 45, 212, 318, 324). He played the

keyboard 10 hours weekly, and he also spent time reading, meditating, watching television, and

walking. Tr. 46, 213, 318, 324). Plaintiff reported that he played music with a close friend once

per week and usually spent one to three days per week socializing and interacting with friends and

family. Tr. 46-47, 213, 318, 324. Plaintiff also stated that he went to church weekly and went to

the library three or four times each week. Tr. 213.

       Furthermore, the record demonstrates that Plaintiff had only conservative treatment with

courses of PT and some injections (Tr. 275, 284, 332, 428, 443, 463. Notably, in June 2017,

Plaintiff stated that PT treatment “helped his low back problems immensely.” Tr. 461. Further, in




                                                 12
           Case 1:19-cv-01070-DB Document 12 Filed 04/20/20 Page 13 of 14




October 2017, the physical therapist stated that Plaintiff’s cervical spine ROM was within

functional limits and his soft tissue dysfunction had improved. Tr. 443.

         Based on the medical evidence summarized above, including Dr. Schwab’s opinion that

Plaintiff had no physical functional limitations, Plaintiff’s description of his daily activities, and

his conservative treatment, the ALJ properly declined to give Dr. Bennett’s fill-in-the-box form

opinion any meaningful weight. See Wavercak v. Astrue, 420 F. App’x 91, 94 (2d Cir. Apr. 25,

2011); see also 20 C.F.R. §§ 404.1527(d)(2)(i)-(ii), (d)(3)-(6), 416.927(d)(2)(i)-(ii), (d)(3)-(6)

(explaining that deference accorded to treating physician’s opinion may be reduced based on

consistency of opinion with the rest of the medical record, and any elements “which tend

to…contradict the opinion”).

         Contrary to Plaintiff’s contention the ALJ’s decision complies with the Second Circuit’s

recent decision in Estrella v. Berryhill, 925 F.3d 90 (2d Cir. 2019) (per curiam). See ECF No. 8-1

at 13-17. Estrella requires an ALJ to “explicitly consider” the regulatory factors at 20 C.F.R. §§

404.1527(c)(1)-(5), 416.927(c)(1)-(5), described by the Court as the Burgess Factors, 4 when

assigning other than controlling weight to the opinion of a treating physician. Estrella, 925 F.3d at

95-96 (citing Burgess v. Astrue, 537 F.3d 117, 129; 20 C.F.R. § 404.1527(c)(2)) (other citations

omitted)). As discussed above, the ALJ here explained that the form did not specify the basis for

the doctor’s assessment; the doctor had only been treating Plaintiff for two months; and the opinion

was unsupported by the medical record and directly contradicted by Plaintiff’s own statements

about his activities. Tr. 17-18, 624-625. Thus, the ALJ’s analysis withstands the scrutiny

prescribed by Estrella. The Court will affirm the Commissioner’s decision if a “searching review



4
  The Burgess Factors are essentially the treating physician factors noted above: (i) the frequency of examinations and
the length, nature, and extent of the treatment relationship; (ii) the evidence in support of the physician’s opinion; (iii)
the opinion’s consistency with the record as a whole; and (iv) whether the physician has a relevant specialty.

                                                            13
            Case 1:19-cv-01070-DB Document 12 Filed 04/20/20 Page 14 of 14




of the record” assures the Court “that the substance of the treating physician rule was not

traversed.” Estrella, 925 F.3d at 96 (citing Halloran, 362 F.3d at 32).

       While Plaintiff may disagree with the ALJ’s conclusion, the Court must “defer to the

Commissioner’s resolution of conflicting evidence” and reject the ALJ’s findings “only if a

reasonable factfinder would have to conclude otherwise.” Morris v. Berryhill, No. 16-02672, 2018

WL 459678, at *3 (2d Cir. Jan. 18, 2018) (internal citations and quotations omitted). That is not

the case here. More than substantial evidence supported the ALJ’s conclusion that Plaintiff

retained the RFC to perform light work with the exceptions noted. Accordingly, the Court finds

no error.

                                         CONCLUSION

       Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 8) is DENIED, and the

Commissioner’s Motion for Judgment on the Pleadings (ECF No. 9) is GRANTED. Plaintiff’s

Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court will enter

judgment and close this case.

       IT IS SO ORDERED.



       _______________________
       DON D. BUSH
       UNITED STATES MAGISTRATE JUDGE




                                                14
